418 F.2d 234
UNITED STATES of America, Plaintiff-Appellee,v.James Warren BAILEY, William Harvey Brooks, Donald O'NealNelson, Edwin Jackson Waters, Joseph Nick Young,Defendants-Appellants.
No. 27666.
United States Court of Appeals Fifth Circuit.
Nov. 17, 1969.

S. Gunter Toney, Tallahassee, Fla., (Court-appointed), for defendants-appellants.
Floyd M. Buford, U.S. Atty., Walker P. Johnson, Jr., Asst. U.S. Atty., D. L. Rampey, Jr., Macon, Ga., for plaintiff-appellee; Henry C. Stockell, Jr., Regional Counsel, I.R.S., of counsel.
Before TUTTLE, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
Upon careful consideration of the briefs and records in this case, it appears that the only significant point raised on appeal is the response made by a government witness that a telephone number listed in a book, found in possession of one of the defendants, was the name of one Bynum, a notorious liquor violator.


2
The trial court struck this testimony from the record upon motion of defense counsel.  The record discloses that counsel did not specifically request the court to direct the jury to disregard the evidence, and the trial court did not do so.  We conclude the failure of the trial court to give further instructions was not improper where no request was made.  See Blakeley v. United States, 5 Cir., 1957, 249 F.2d 235, and Thompson v. United States, 5 Cir., 1960, 272 F.2d 919, cert. den. 362 U.S. 940, 80 S. Ct. 805, 4 L. Ed. 2d 769.


3
The judgment is affirmed.